Order filed, July 18, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00293-CR
                                    ____________

                    PATRICK LEE CAMPBELL, JR., Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 122nd District Court
                              Galveston County, Texas
                          Trial Court Cause No. 10CR3689


                                          ORDER

       The reporter’s record in this case was due June 22, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Jana Fowler, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM